DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 21, 2022 has been entered.
Withdrawn Rejections
The rejection of claims 8-15 under 35 U.S.C. 103 as obvious over Shen et al. and Phetfong et al. is withdrawn in view of the claim amendments in the Response of Nov. 21, 2022. The rejection of claim 17 under 35 U.S.C. 103 as obvious over Shen et al., Phetfong et al. and Uccelli et al.  is withdrawn in view of the claim amendments in the Response of Nov. 21, 2022.  
 Claim Interpretation	
Claims 8-15 and 17 are directed to a method of treating symptoms of aging frailty.  In their response filed on Nov. 21, 2022, applicants have indicated that aging frailty requires 3 or more of the following: weakness, low physical activity, slowed motor performance, exhaustion, and unintentional weight loss.  This definition of the claim term is being adopted.  
Additionally, claims 8-15 and 17 recite the administration of “allogeneic human mesenchymal stem cells” to a subject in need thereof. As the claims require allogeneic human mesenchymal stem cells, indicating the stem cells are from the same species, the claims are interpreted as being directed to the treatment of a human subject.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-15 are rejected under 35 U.S.C. 103 as being obvious over Golpanian et al. (Oncotarget, 2016, cited in IDS filed on Nov. 30, 2022).
	The claims are directed to a method of treating symptoms of aging frailty.
	Golpanian et al. teach a clinical Phase I/II study to evaluate the safety and efficacy of intravenous, allogeneic human mesenchymal stem cells (allo-hMSCs) for patients with frailty.  (whole document, specifically Abstract, pg. 11903, Table 1). Golpanian et al. teach that MSC therapy could ameliorate signs and symptoms of frailty.  (pg. 11903, 1st col.).  Golpanian et al. teach that using allo-hMSCs from young, healthy donors avoids the pitfall of “inflammaged” MSCs that are obtained from an older population.  (para. bridging pg. 11903, 11906).  Golpanian et al. teach these allo-hMSCs not only serve to replace exhausted MSCs in aging patients, but also to promote anti-inflammatory and pro-regenerative effects. (pg. 11900, “Introduction”, pg. 11902, Fig. 2; pg. 11903, Fig. 3; pg. 11906, 1st col.).  Golpanian teach that early intervention in frailty syndrome could improve patient quality of life and reduce health care costs.  (pg. 11900, 1st col. “Introduction”).  Golpanian et al. teach that administration of allo-hMSCs “holds great promise as a potential, novel treatment for individuals with frailty.” (pg. 11906, 1st col. Pg. 11907 “Outcome measures for efficacy”; Table 3).  Golpanian further teach that the study will examine the mechanistic basis for therapeutic effects, including biomarker assessments, immune monitoring, and endothelial function.  (pg. 11906, 1st col.).  
	The Golpanian et al. reference is directed to the rationale and design of a clinical Phase I/II study to assess allo-hMSC administration to patients with aging frailty; the reference teaches steps that are to be undertaken, but actual administration is in the future.  
	Golpanian et al. does not teach testing all of the specific biomarkers and achieving all the results claimed; they do teach that the study “sought to gain insight regarding optimal dosing of allo-hMSCs and potential mechanistic properties of intravenous allo-hMSC therapy in frailty vis-à-vis immune monitoring and measurements of changes in systemic biomarkers.” (pg. 1506, 1st col., last para.).  
	With respect to claims 10 and 14, Golpanian et al. teach assessing outcomes of efficacy, including TNF-α.  (pg. 11907, para. bridging 1st and 2nd cols.).  
	With respect to claim 17, Golpanian et al. teach that aging hallmarks include altered intracellular communication related to inflammation and facility syndrome is associated with chronic elevation of various inflammatory cytokines. (p. 11900, 2nd col, 1st full para.). Golpanian et al. further teach that older individuals have “inflammaged” MSCs.  (para. bridging pgs. 11903, 11906). As such, it is very likely that the subjects with aging frailty selected for the study also are subjects who exhibit inflammaging, and, if not, it would have been obvious to add inflammaging as a criteria for selection, as Golpanian et al teach that it is a hallmark of aging frailty and that administration of allo-hMSCs treat systemic inflammation.
As the method of Golpanaian et al. is the same as claimed (administering allogeneic human mesenchymal stem cells to treat aging frailty), it is asserted that the results of such administration would be the same. That is, serum samples from subjects which received human allogeneic MSCs would have the properties presented in claims 8-15. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' administration of allo-hMSCs differs, and if so to what extent, from that discussed in Golpanian.  Accordingly, it has been established that the prior art administration, which encompasses administration of the same cells to treat the same condition, demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed administration that whatever differences exist are not patentably significant.  Therefore, the burden of establishing unobviousness by objective evidence is shifted to applicants.
            Merely because a characteristic of the administration is not disclosed in a reference does not make a known method of administration patentable. The claimed administration possesses inherent characteristics which might not be displayed in the tests used the reference.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have undertaken administration of the allo-hMSCs and to have assessed the functional endpoints recited in claims 8-15 because Golpanian et al teach a plan for doing so.  Doing so would have led to predictable results with a reasonable expectation of success because Golpanian et al. teach the design of such a study with the expectation that therapeutic results will be seen.  (pg. 11900, Introduction).  
Even if Golpanian’s administration did not result in the claimed functionality, it would have been obvious to optimize these parameters, as Golpanian teaches that hMSCs home to sites of injury, reduce inflammation, stimulate endogenous stem cells and contribute to tissue regeneration.  (pg. 11903, Fig. 3).
	 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/             Primary Examiner, Art Unit 1631